Citation Nr: 1734319	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for left inguinal hernia.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Appellant served on active duty from April 1974 to January 1976 in the United States Army.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the appeal, jurisdiction transferred to the RO in Houston, Texas.

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.

In a June 2013 rating decision, a temporary evaluation of 100 percent was assigned effective March 5, 2013 based on surgical or other treatment necessitating convalescence for left inguinal hernia, with a noncompensable evaluation assigned from May 1, 2013. 

The August 2008 rating decision did not address reopening the Veteran's hepatitis C claim but rather appeared to adjudicate the claim on the merits, citing the cause as misconduct due to drug abuse based on evidence considered in 1976.  In a January 2010 statement of the case, the RO found that evidence received did not constitute new and material evidence and declined to reopen the claim.  

Although the RO has addressed reopening the claim for service connection for hepatitis C, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that in January 2013 the Veteran submitted a written statement in which he requested to withdraw several service connection claims "and any other open SC Claims."  Thereafter, in June 2013, the Veteran requested to reinstate his withdrawn tinnitus and bilateral hearing loss claims, but did not mention hepatitis C.  However, the RO continued to process the Veteran's hepatitis C claim, and at his June 2017 hearing the Veteran did not state he wanted to withdraw his claim.  In light of this, the Board will adjudicate the Veteran's hepatitis C claim.

The issues of entitlement to a compensable rating for left inguinal hernia and service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO declined to reopen a claim for service connection for hepatitis C.  The Veteran was notified of his appellate rights, but did express timely disagreement and did not perfect an appeal.

2.  The evidence received since the January 1994 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  A January 1994 rating decision by the RO that denied entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

As the Board's decision to reopen the Appellant's claims of entitlement to service connection for hepatitis C is completely favorable, no further notice and assistance is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

II. New and Material Evidence

In September 1976, the RO denied service connection for hepatitis because the evidence from a VA hospital admission in that month showed that the infection did not occur in service based on the incubation period.  

In January 1994, the RO denied service connection for hepatitis C because he did not provide the new and material evidence required to reopen his claim.  The Veteran was advised of the decision and his appellate rights via letter.  The Board notes that the letter was returned by the United States Postal Service (U.S.P.S.). The RO contacted U.S.P.S. and was provided a forwarding address.  The RO resent the letter in July 1994 and the Veteran did not express timely disagreement.  Therefore, the January 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The RO received the Veteran's petition to reopen the claim for service connection for hepatitis C in November 2007. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. See Shade, 24 Vet. App. at 119-121.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Since the final decision in January 1994, and as part of his November 2007 petition to reopen his hepatitis C claim, the Veteran reported that he was hospitalized "[a]pproximately a couple of weeks after" discharge.  As part of a claim for headaches the Veteran reported in June 2014 that he was a boxer while on active duty.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a) (2016).

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material and raises a reasonable possibility of substantiating the claim as it relates to an unestablished fact necessary to substantiate the claim support, namely an in-service event that may have led to the Veteran's hepatitis C infection.  

 Accordingly, the Veteran's claim for service connection for hepatitis C is reopened.


ORDER

To this extent only, the petition to reopen a claim for service connection for hepatitis C is granted.


REMAND

The appellant seeks service connection for hepatitis C and an increased rating for left inguinal hernia.  After a review of the claim file, the Board finds that additional development is needed prior to deciding these issues.  When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  



Hepatitis C

i.   Current Disability

During the June 2017 Board hearing, the Veteran testified that he was not taking anti-viral prophylactic medication and that he believed he no longer had detectable virus antibodies.  However, the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  It is not clear whether the Veteran has now or has had a hepatitis infection during the period of the appeal.  Therefore, a current examination and laboratory testings is necessary to decide the claim. 

ii.  Symptomatic Window

The Veteran contends he contracted hepatitis C from tattoos he received while in service, as evidenced by becoming symptomatic shortly after leaving service.  The Veteran separated from service in the last week of January 1976.  A treatment record from VA Hospital Wadsworth indicates the Veteran was hospitalized from September 16, 1976 to September 22, 1976 while receiving treatment for viral hepatitis and methadone detoxification.  In a discharge summary, the attending clinician noted that the Veteran was a heroin addict for the past two years.  However, during the June 2017 Board hearing, the Veteran testified that he did not use drugs during service but reported it so that he could be accepted into the treatment program.  He testified that he believed that he already contracted hepatitis from tattoos prior to discharge. 

The Veteran last received a VA examination for hepatitis in December 2016.  The examiner opined "it is less likely than not that the Veteran's hepatitis C was incurred in or caused by tattoo during service."  The examiner noted several other risk factors present prior to the Veteran's service.  

Of particular note, the examiner stated that the Veteran's "initial symptoms of an acute infectious hepatitis occurred around 9/14/76, more than seven months after his military separation."  The examiner then quoted a medical reference: "among patients who are symptomatic, symptoms typically develop 2 to 26 weeks after exposure to HCV, with a mean onset of 7 to 8 weeks [8].  The acute illness usually lasts for 2 to 12 weeks."  The examiner went on to explain that "since 26 weeks would be 6.5 months, the Veteran was separated from service more than seven months prior to symptoms, and most patients present with acute hepatitis symptoms in 7-8 weeks post exposure to hepatitis C, it is most likely he was exposed to hepatitis c after his military separation."  However, it is not clear to the Board why six and half or seven months was cited by the examiner as the pertinent timeframe.  

As the examiner stated "symptoms typically develop 2 to 26 weeks after exposure to HCV" and "acute illness usually lasts for 2 to 12 weeks."  Twenty six weeks equates to six months.  Additionally, if the symptoms develop in week 26 and could last for an additional 12 weeks, this appears to put the symptomatic window at 38 weeks, or just under nine months.  The Veteran was treated for hepatitis C less than nine months after separating from service.  

Additionally, it is unclear to the Board how the examiner determined that the Veteran's initial symptoms occurred around September 14, 1976.  The September 1976 treatment notes state the Veteran "presented to Wadsworth VA Hospital, complining (sic) of yellow eyes, dark urine, light stools times 2 or 3 days."  It is not clear whether "2 or 3 days" applies merely to light stools or all the listed symptoms. 

In light of this, clarification of the "typical" symptomatic window is warranted, particularly given the Veteran's assertion that he sought treatment prior to September 1976, as discussed below.  

iii.  1976 Treatment Records

The claim file contains the September 1976 treatment record from VA's Wadsworth facility discussed above.  However, the Veteran stated in the November 2007 petition to reopen his hepatitis C claim that he was treated at this facility approximately a couple of weeks after separation and asked that VA request medical records from 1976.  A review of the record reveals the RO did not follow up on this request.

The Board notes that a request was sent in September 30, 1976 requesting records from September 16, 1976 to present.  However, the Board acknowledges that these records, if they exist, are from a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2016). 

iv.  Boxing

Additionally, the Board notes that in a June 2014 supplemental claim for compensation the Veteran reported being a boxer while on active duty.  A review of the Veteran's service records does not reveal a mention of boxing.  However, the Veteran is competent is to report his activities while in service.  In light of the December 2016 examiner noting likely exposure to blood via pre-service assaults as a risk factor, consideration of boxing during service is warranted.

Left inguinal hernia

With regard to the Veteran's left inguinal hernia, remand is warrant for clarification of the status and severity of the hernia, and whether the hernia is or was well supported by Veteran's use of a belt or truss.  

All of the compensable ratings under Diagnostic Code (DC) 7338 consider whether an inguinal hernia is recurrent and readily reducible and whether it is well supported or not by a belt or truss.  See 38 C.F.R. § 4.114, DC 7338.   The record is unclear as to whether the Veteran currently has an inguinal hernia and whether it is or was well supported by a belt or truss during the period at issue.

The Veteran underwent surgery for his inguinal hernia in March 2013.  In a September 2014 VA examination report, the examiner checked a box stating that there was "No true hernia protrusion", rather than there was "No hernia detected".  Furthermore, the Veteran continues to complain of groin and abdominal pain and testified at his hearing that his pain has gotten much more severe since the September 2014 examination.  The examiner also noted that the Veteran's umbilical hernia is unrelated, but that he will be receiving an injection in the left inguinal canal for chronic pain in conjunction with a 2014 umbilical hernia surgery.  Additionally, as recently as March 2017, the Veteran's VA treatment records list inguinal hernia as an active problem.  However, December 2016 treatment notes report that imaging from November 2016 does not reveal "evidence of any significant hernias."  See December 2, 2016 VA treatment notes.  Therefore, an examination is necessary to determine whether the Veteran has a recurrent hernia during the period of the appeal. 

With regard to belts or trusses, the Veteran stated in a May 2009 notice of disagreement that he is required to wear a belt for his left inguinal hernia.  The Veteran also testified at his hearing to wearing straps or a belt.  A review of the record does not reveal a prescription for a truss or belt, but the Veteran has consistently reported wearing one.  For example, during an August 2011 VA examination in which no inguinal hernia was noted on examination and was found to be in remission, the examiner noted the Veteran has used a truss, as needed, for years with a good response.  The examiner also stated that "[t]here are side effects of needing the truss."  Although this was noted in the history section of the report, it is unclear if this was the examiner's opinion or the Veteran's report.  Additionally, it is unclear whether such side effects effect how well the left inguinal hernia is or is not properly supported by these devices.  

In light of the above, a remand for an additional examination is warranted to determine the existence and severity of the Veteran's left inguinal hernia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records, to include additional 1976 medical records prior to September 1976 from the Wadsworth VA facility.  All efforts to obtain such records should be documented in the claims folder.  All new records should be associated with the Veteran's VA claim file.

2.  Schedule the Veteran for an examination of his current left inguinal hernia.  Obtain a VA opinion that addresses the existence and severity of the Veteran's left inguinal hernia, to include whether or not the Veteran's inguinal hernia is or was well supported by a belt or truss, and what, if any, side effects the Veteran experiences from wearing a belt or truss for his left inguinal hernia. 

The examiner should describe all symptomatology associated with left inguinal hernia, to include residuals of related surgeries. 

The examiner should describe what functional impact this symptomatology has on the Veteran.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

3.  Schedule the Veteran for an examination to determine whether the Veteran now has or had at any time during the period of the appeal a current hepatitis infection or any residuals of the infection diagnosed and treated in September 1976.  

If a current disability or residuals of an infection exist now or at any time during the appeal period, request a VA opinion that addresses the onset of a hepatitis C infection, to include an explanation of the symptomatic window addressed above.  

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hepatitis C had its onset during active service or is related to any in-service disease, event, or injury, to include a getting tattoos, boxing, or drug abuse.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

4.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


